Exhibit ISCO Press Release International Stem Cell Corporation Signs Agreement with BioTime, Inc., and Embryome Sciences, Inc., to Provide Unique Human Stem Cell Lines for Research Use Oceanside, California, June 25, 2008 — International Stem Cell Corporation (OTCBB: ISCO) through its wholly-owned subsidiary Lifeline Cell Technology (Lifeline) has signed a manufacturing and distribution agreement with BioTime, Inc., (OTCBB:BTIM) (Alameda, CA) and BioTime’s wholly-owned subsidiary Embryome Sciences, Inc., to jointly produce and distribute hundreds of new standardized human and animal stem cell lines, along with corresponding data and reagents.The mutual goal is to provide the “picks and shovels” for scientists mining the stem cell field for therapeutics in the emerging fields of regenerative medicine and pharmaceutical drug discovery. These unique stem cell lines (called “progenitor” cell lines) possess the potential to expand and become specific types of tissues and cells such as heart, liver, skeletal muscle, bone, retinal, nerve, pancreas and others – all necessary to study various human diseases where regenerative medicine shows great promise. “There is a large opportunity in providing high quality progenitor cell lines and other basic research tools for use in stem cell research and drug discovery, especially since $3 billion in research funds for California’s Proposition 71 are now becoming available.International Stem Cell’s and BioTime’s combined strengths and technologies, and our ability to move quickly put us in an excellent position in this emerging market.” said Jeffrey Janus, President of International Stem Cell and CEO of Lifeline.“We are fortunate to work with Dr. Michael West, CEO of BioTime and Embryome Sciences.Dr.
